DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the November 23, 2021 Office Action, filed May 23, 2022 is acknowledged.
Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Applicant’s amendment to claims filed May 23, 2022 is acknowledged.  Claims 4 and 9-12 are cancelled.  Claims 1-3, 5-8, and 13-24 are pending.  Claims 1, 2, and 20 are amended. Claims 21-24 are new.  Claims 1-3, 5-8, and 13-24 are currently under examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Claim Objections – withdrawn
Objection of claim 20 is withdrawn in view of Applicant’s amendment filed May 23, 2022.



Claim Objections – new objections necessitated by Applicant’s amendment
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 21-23 been renumbered 21, 22, 23, and 24 (which depends from renumbered 23).  This is a new objection necessitated by Applicant’s amendment filed May 23, 2022 with newly added claims 21-24.
  
Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn if view of Applicant’s amendment filed May 23, 2022 to remove the limitation “the complex” from lines 1 and 2.

Claim Rejections - 35 USC § 112 – new rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendment filed May 23, 2022.
Claim 1 recites the newly amended limitation “unique to the individual” in line 6.  The new amendment makes the recitations of “a passenger mutation” in line 7 and “passenger mutations” in line 9 unclear.  It is unclear whether the recitations in lines 7 and 9 are the passenger mutations unique to the individual or whether they are different.  The claim should recite “the passenger mutations”.  Claims 2-3, 5-8, and 13-24 are included in this rejection as they require the limitations of claim 1, but do not overcome the rejection because they fail to clarify whether the passenger mutations of lines 7 and 9 are unique to the individual or whether they are different.
Claim 21 recites the limitation “determining a rate at which levels of passenger mutations are changing in the individual”.  It is unclear how the rate is determined when claim 1 does not require serially detecting passenger mutations over time.

Claim Rejections - 35 USC § 102 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 13-15, 17-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 19, 2021).  This rejection is maintained, but has been modified to address Applicant’s amendment filed May 23, 2022 with newly added claims 21-24.
Regarding claim 1, Cann et al. teaches methods of monitoring cancer recurrence in an individual by enriching and/or detecting a target DNA sequence in the cell free circulating DNA (cfDNA) from a cancer patient (biological sample) and testing a tumor patient’s response to targeted drug treatments (see para 0165).  Cann et al. further teaches obtaining a population of cfDNA from a subject’s plasma or serum and introducing a CRISPR-Cas endonuclease system, wherein the crRNA contains a target-specific nucleotide region complementary to a region of the target nucleic acid in the subject’s cfDNA to form a complex (see para 0157).  Cann et al. further teaches detecting the presence of target nucleic acid in a population of cell free DNA using CRISPR-Cas systems, where the biological sample comprises circulating tumor DNA and the target nucleic acids are mutations in key genes that have relevance for treatment decisions (passenger mutations) (see para 0156).  Cann et al. teaches detecting single nucleotide polymorphisms and point mutations, and similar mutations of great importance to clinical activities, human health, and control of genetic disease (see para 0166).
Regarding claim 2, Cann et al. teaches the method of claim 1, wherein RNA-guided protein Cas endonuclease contains two catalytically inactive nuclease domains (see paras 0015 and 0163).
Regarding claim 3, Cann et al. teaches the method of claim 1, further comprising repeating the obtaining, introducing, and detecting steps serially over time, as would be deemed necessary to diagnose cancer, monitor tumor progression over time, and/or test a tumor patient’s response to target drug treatments over time (see para 0165).
Regarding claim 5, Cann et al. teaches quantifying target nucleic acids in order to determine therapeutic efficiency (see para 0165 and Example 5).
Regarding claim 6, Cann et al. teaches detecting the target nucleic acid by hybridizing the target nucleic acid to a biotinylated capture probe or to a primer for detection or amplification (see Example 1, Fig. 9, Example 6, and 0151).  Cann et al. further teaches detecting the target nucleic acid by labelling the target nucleic acid with detectable capture tags, such as biotinylated dNTP, oligo probes, or double-stranded nucleic acid adapters (see para 0184).
Regarding claims 7-8, Cann et al. teaches methods of detecting the target nucleic acid with a CRISPR-Cas system containing Cas9 protein and guide RNA labeled with biotin, adding streptavidin beads (particle) to bind biotin in the complex and applying a magnetic field to separate the complex from the other components (see Examples 1 and 7).  Cann et al. further teaches detection of target nucleic acids wherein Cas9 complexes with fragmented target BRAF DNA are isolated using streptavidin coated magnetically responsive beads via pull-down (see para 0058, Fig. 14, and Example 7).  Cann et al. further teaches Cas9 protein labeled with a capture tag, through which the complex is separated, the target DNA is isolated from the complex (see para 0058, 0152, and Example 6).  
Regarding claim 13, Cann et al. teaches providing a report describing the presence of the mutation of the individual (see Fig. 2D and Fig. 5).
Regarding claims 14 and 15, Cann et al. teaches the biological samples comprising plasma and serum, wherein the sample comprises a liquid biopsy and the nucleic acid comprises cell free DNA (see paras 0156 and 0165).
Regarding claim 17, Cann et al. teaches cataloging the nucleic acid sequence of the mutation into a Nextera library database (see para 0090 and Example 7).
Regarding claims 18-20, Cann et al. teaches the biological sample comprising cell-free circulating tumor DNA in the bloodstream released from dying tumor cells (para 0165).
Regarding claim 21, Cann et al. teaches the method of claim 1, further comprising repeating the obtaining, introducing, and detecting steps serially over time, as would be deemed necessary to diagnose cancer, monitor tumor progression over time, and/or test a tumor patient’s response to target drug treatments over time (see para 0165).  Cann et al. further teaches quantifying target nucleic acids in order to determine therapeutic efficiency (see para 0165 and Example 5). Thus, Cann teaches determining a rate at which levels of mutations are changing in the subject and identifying treatment options from the determined rate.
Regarding claim 23, Cann et al. teaches sequencing nucleic acid in a sample from an individual with cancer to identify single nucleotide variants (SNVs) and single nucleotide polymorphisms (SNPs) with varying levels of frequency (see 0165-0166).
Regarding claim 24, Cann et al. teaches preparing guide RNAs using the identified SNVs (see 0167-0172).


Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  Applicant argues that nothing in Cann et al. recognizes the presence of both passenger mutations and driver mutations.  Applicant submits that Cann states that "sequencing cell free DNA isolated from cancer patients (also called circulating tumor DNA) has been used to detect mutations in key genes that have relevance for treatment decisions." Id., [0156].  Applicant argues that Cann et al. does not teach that passenger mutations occur at much higher frequencies than driver mutations or that passenger mutations are unique to an individual.  Applicant further argues that because Cann does not teach any category of mutations unique to an individual, nothing in Cann would be useful for monitoring cancer recurrence in an individual.
The Office disagrees with this assessment.  Applicant explains on page 1 of the Specification that "A relatively small subset of mutations have been identified 'driver mutations', responsible for tumor initiation; whereas the majority of mutations are known as 'passenger mutations'. Passenger mutations are neutral in the conversion of normal cells to tumor cells, but can be of significant diagnostic value." and further that "The detection of passenger mutations has been shown to be indicative of cancer recurrence. Furthermore, passenger mutations have also been used to determine therapeutic response and also to predict which treatment may be most effective for a particular individual." (see page 1, Background of instant specification). 
As Applicant recognizes, Cann et al. explains that sequencing cell free DNA isolated from cancer patients (also called circulating tumor DNA) has been used to detect mutations in key genes that have relevance for treatment decisions (see para 0156).  Therefore, Cann et al. recognized enriching and detecting passenger mutations to diagnose cancer, monitor tumor progression over time, and/or to test a tumor patient’s response to drug treatments over time as characterized in the disclosure of the instant application, even if they did not use the exact word "passenger" (see para 0165).  Therefore, claims 1-3, 5-8, 13-15, 17-21, and 23-24 are anticipated by Cann et al. 

Claim Rejections - 35 USC § 103 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8,13-21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 19, 2021) as applied to claims 1-3, 5-8, 13-15, 17-21, and 23-24 above, and further in view of Albitar 2016 (US 20160130664 A1; published May 12, 2016; as cited in the IDS filed on February 19, 2021).  This rejection has been modified in view of Applicant’s amendment filed May 23, 2022 with cancellation of claims 9-12 and newly added claims 21-24.
The teachings of Cann et al. are applied to claim 16 as they were applied to claims to claims 1-3, 5-8, 13-15, 17-21, and 23-24 under 35 U.S.C. 102 above.  Cann et al. does not teach identifying a treatment based on the presence of the passenger mutation and providing a report describing the identified treatment.
Albitar’s disclosure is directed to methods for detecting CALR mutations and determining tumor load in cancer patients (see abstract).  Albitar teaches determining tumor load using fragment length analysis and determining tumor load and biallelic mutations in CALR which is a quantification of the mutation in the target nucleic acid (see para 0014-0015).  Albitar further teaches a method of obtaining samples of peripheral blood plasma or serum from a patient suspected of having myeloproliferative neoplasms (MPN), extracting cell-free DNA from the samples, and analyzing for multiple somatic mutations in the human calreticulin gene (see para 0014-0015; 0023-0024).
Regarding claim 16, Albitar teaches formulating a prognosis report for the patient's life expectancy based on whether a CALR mutation has been detected and its allelic frequency (see para 0022).  Albitar further teaches developing a management plan for MPN and formulating a prognosis report for patient's life expectancy based on tumor mutation burden (see para 0022 and claim 8).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the methods of Cann et al. to further identify a treatment based on the presence of the passenger mutation and providing a report describing the identified treatment, as described by Albitar.  The ordinary artisan would have been motivated to combine the methods of Albitar and Cann et al. to provide improved methods of detecting tumor mutations in cancer patients with superior sensitivity by specifically targeting the mutations of interest and providing information to the patients.  The ordinary artisan would have a reasonable expectation of success because Albitar and Cann et al. are directed to improved methods of detecting target nucleic acids, including mutations, and can be used to diagnose and/or treat patients.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  Applicant argues that Cann does not teach or suggest a gRNA that targets passenger mutations, unique to an individual, in a sequence-specific manner and further argues that Albitar does not make up the deficiencies of Cann.  Applicant argues that Albitar does not make any mention of CRISPR systems whatsoever.
The Office is not relying on Albitar to teachings relating to CRISPR systems.  Albitar teaches detecting mutations and determining tumor load in cancer patients (see abstract).  As explained in the 35 U.S.C. 103 rejection discussion above, the ordinary artisan would have been motivated to combine the methods of Albitar and Cann et al. to provide improved methods of detecting tumor mutations in cancer patients with superior sensitivity by specifically targeting the mutations of interest and providing information to the patients for treatment options.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
Claims 1-3, 5-8,13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on February 19, 2021) as applied to claims 1-3, 5-8, 13-21, and 23-24 above, in view of Albitar 2016 (US 20160130664 A1; published May 12, 2016; as cited in the IDS filed on February 19, 2021), and further in view of Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on February 19, 2021).  This is a new rejection necessitated by Applicant’s amendment filed May 23, 2022 with newly added claims 21-24.
The teachings of Cann et al. and Albitar are applied to claim 22 as they were applied to claims 1-3, 5-8, 13-21, and 23-24 under 35 U.S.C 103 above.  Cann et al. and Albitar do not teach the digesting non-target nucleic acid with exonuclease while the Cas endonuclease binds to and protects the nucleic acids comprising the passenger mutation.
Gourguechon et al.’s disclosure is directed to methods and compositions for depleting targeted nucleic acid sequences from a sample, enriching for sequences of interest from a sample, and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (see abstract and para 0010).  Gourguechon et al. further teaches embodiments with catalytically inactive CRISPR-Cas complexes with guide RNAs bound to target nucleic acid sequences that prevent dCas9 from cutting the target nucleic acid (see para 0162-0164).  Gourguechon et al. teaches that these dCas9/gRNA complexes can be denatured and the unbound target sequences can be amplified and sequenced (see para 0164).
Regarding claim 22, Gourguechon et al. teaches contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 31 and para 0181-0182).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to have modified the combined methods of Cann et al. and Albitar using CRISPR-Cas systems to detect target nucleic acids in biological samples from cancer patients by treating the unbound nucleic acids to exonucleases, as described by Gourguechon et al.  The ordinary artisan would have been motivated to combine the methods of Cann et al., Albitar, and Gourguechon et al. to provide improved methods of detecting tumor mutations in cancer patients with increased sensitivity by digesting and removing unwanted nucleic acids and to improve methods of detecting mutations in cancer patients with enhanced sensitivity by targeting alleles of interest and providing additional information to the cancer patients, including treatment options.  The ordinary artisan would have had a reasonable expectation of success because Cann et al., Albitar, and Gourguechon et al. are directed to improved methods of detecting target nucleic acids, including mutations, and can be used to diagnose and/or treat patients.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636